Case: 2:19-cv-00056-WOB-CJS Doc #: 43 Filed: 11/21/19 Page: 1 of 4 - Page ID#: 753



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00056 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF

 VS.                    MEMORANDUM OPINION AND ORDER

 NBCUNIVERAL MEDIA, LLC                                       DEFENDANT


                                 Introduction

       This matter is before the Court on the motion of defendant

 NBCUniversal Media (“NBC”) to dismiss the First Amended Complaint

 (“FAC”).     (Doc. 29).     The FAC was filed as a matter of right by

 the plaintiff because defendant had moved to dismiss the original

 complaint.    Fed. R. Civ. P. 15(a)(1)(B).

       The FAC runs 139 pages, including exhibits.                The subject

 matter is very similar to the two other libel actions by the

 plaintiff which are pending in this Court.              Sandmann v. WP Co.

 LLC, Case No. 19cv19; Sandmann v. Cable News Network, Inc., Case

 No. 19cv31.

       The Court recently denied in part motions to dismiss filed in

 those two cases, and the issues here are similar.             Therefore, the

 Court deems oral argument unnecessary.

       Plaintiff’s claims against all three defendants in these

 cases arise out of an incident that occurred at the site of the
Case: 2:19-cv-00056-WOB-CJS Doc #: 43 Filed: 11/21/19 Page: 2 of 4 - Page ID#: 754



 Lincoln Memorial in Washington, D.C.               NBC, as did the other

 defendants,    published    news   stories    stating,    inter   alia,   that

 plaintiff “blocked” the way of one Nathan Phillips, a Native-

 American elder, whom he encountered at the Memorial, and that

 plaintiff did not allow Phillips to retreat.

       The FAC alleges that these statements were false and libelous.

 It alleges further that plaintiff was readily identifiable due to

 pictures of him published on the internet.            The FAC also alleges

 that these broadcasts and articles were published maliciously or

 negligently and that plaintiff suffered emotional distress as a

 result.    Plaintiff seeks both compensatory and punitive damages.

       The motion to dismiss in this matter must be granted in part

 and denied in part for the same reasons discussed in the two

 related pending cases.

                                    Analysis

       The test under Kentucky law for a statement or news broadcast

 to be libelous is well established.

       A communication is defamatory “if it tends to (1) bring a

 person into public hatred, contempt or ridicule; [or] (2) cause

 him to be shunned or avoided. . .”          13 David J. Leibson, Kentucky

 Practice, Tort Law § 15:2 (2nd ed. 2008) (quoting McCall v.

 Courier-Journal and Louisville Times Co., 623 S.W.2d 882, 884 (Ky.

 1981)).



                                        2
Case: 2:19-cv-00056-WOB-CJS Doc #: 43 Filed: 11/21/19 Page: 3 of 4 - Page ID#: 755



        The FAC alleges that this is exactly what occurred to the

 plaintiff.    (FAC ¶¶ 619, 624).      The FAC specifically alleges that,

 because of these publications, plaintiff became “the subject of

 overwhelming public hatred, contempt, disgrace and scorn from the

 public.    (FAC ¶ 207).

        At the pleading stage, plaintiff is entitled to have all

 inferences drawn in his favor.          The Court also notes that, while

 it has viewed the videos filed in the record, it does not rely on

 them here as testimony will be necessary to lay a foundation for

 their admission.

        Therefore, as in the two related cases, the Court finds that

 the statements that plaintiff “blocked” Phillips or did not allow

 him to retreat, if false, meet the test of being libelous per se

 under the definition quoted above.1

        Therefore, the Court having reviewed this matter, and being

 advised,

        IT IS ORDERED:

     (1)The Motion to dismiss the First Amended Complaint (Doc. 29)

        be, and is hereby, GRANTED IN PART AND DENIED IN PART,

        consistent with the above discussion;

     (2)The case shall proceed to the discovery and summary judgment

        phases;




 1   FAC ¶¶ 402(c), 457(d)(e), 500(f), 549(c).
                                        3
Case: 2:19-cv-00056-WOB-CJS Doc #: 43 Filed: 11/21/19 Page: 4 of 4 - Page ID#: 756



    (3)The defendant shall participate in the preliminary pretrial

        conference set in the two related cases on January 7, 2020

        at 1:00 p.m., observing all requirements of the Court’s

        orders setting such conference; and

    (4)That    copies   of   those   orders    are   attached    herewith    and

        incorporated by reference.



       This 21st day of November 2019.




                                        4
